 1                                                                                     JS-6
 2
 3
 4
 5
 6                     United States District Court
 7                     Central District of California
 8
 9   DWAIN LAMMEY,                              Case № 2:19-CV-02381-ODW (PLAx)
10                    Plaintiff,
                                                JUDGMENT
11        v.
12   QUEENBEE LLC, a California Limited
     Liability Company; and DOES 1-10,
13
                      Defendants.
14
15
16        Pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss, it is
17   therefore ORDERED, ADJUDGED, and DECREED as follows:
18        1.    Plaintiff shall recover nothing from Defendant;
19        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
20
21        IT IS SO ORDERED.
22
23        December 20, 2019
24
25                                 ____________________________________
26                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
27
28
